Citation Nr: 1502369	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for pseudofolliculitis barbae.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active service from February 1998 to March 24, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO informed the Veteran in this decision that his second period of service from March 25, 2006, to December 3, 2009, had been found to be dishonorable for the purposes of VA benefits and, inter alia, denied service connection for the issues listed on the first page of this decision.

The Veteran testified at a Board hearing at the RO in October 2013; a transcript is associated with the Virtual VA paperless claims file.  Although the Veteran indicated during the hearing that he had moved to Norfolk, Virginia, he has not provided a new address, and he appears to have received subsequent mail sent to his last reported address, in that it was not returned as not deliverable.  Therefore, the Veteran's last known address remains in Oklahoma, and the RO is still Muskogee.

Further, the Veteran has not disputed the RO's determination regarding the character of his periods of service.  Rather, he asserts that the claimed disabilities are related to his earlier period of service.  During the October 2013 hearing, the Veteran's representative acknowledged the determination that the second period of service was dishonorable and indicated that he may seek an upgrade in the character of his discharge from the service department.  There is no indication that there has been any upgrade in the character of the Veteran's second period of service to date.  If this changes in the future, the Veteran is free to reapply for the denied benefits.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have persistent or recurring low back symptoms prior to his second period of service, and there is no competent evidence linking the currently diagnosed low back strain to his period of honorable service.  

2.  The Veteran did not have persistent or recurring right or left knee symptoms prior to his second period of service, and there is no competent evidence linking the currently diagnosed low back strain to his period of honorable service.  

3.  There is no current diagnosis of sleep apnea.

4.  There is a current diagnosis of pseudofolliculitis barbae (PFB) on the face and neck, and the Veteran has had persistent and recurrent observable symptoms of such disability since his period of honorable service.

5.  There is a current diagnosis of PTSD that is related to the Veteran's stressful experiences, including witnessing deaths related to combat service or fear of hostile military or terrorist activity, during his period of honorable service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

5.  The criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2014).  

6.  The criteria for service connection for is PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA provided the Veteran with full notice of the requirements to substantiate his service connection claims in January and July 2011, prior to the initial adjudication.  

Further, the May 2013 Board hearing focused on the elements necessary to substantiate the claims.  The Veterans Law Judge asked questions to obtain pertinent evidence, including the nature and timing of the Veteran's symptoms and any outstanding treatment records.  The Veteran and his representative also demonstrated actual knowledge of the required elements for service connection, presenting evidence and arguments in an attempt to show that his claimed conditions had its onset during his period of honorable service.  

Service treatment and personnel records were obtained, and the Veteran has not identified any outstanding medical records for the claims decided herein.  Although the Veteran suggested during the May 2013 hearing that he had received recent VA treatment, he denied a current diagnosis or any sleep study for sleep apnea.  The available evidence, including VA examinations in 2011, is sufficient to show a current diagnosis for the other claimed disabilities.  The paper claims file and records in VA's electronic processing systems were reviewed and considered.  

The Veteran was provided VA examinations in January 2011 and February 2011  concerning his claimed disabilities, with the except of sleep apnea.  The Veteran's claims for PFB and PTSD are being granted herein, and there is no prejudice from any defects in this regard, as discussed below.  

Although the VA examiner did not provide an opinion regarding the etiology of the Veteran's current low back and knee disabilities, there is no prejudice in this regard.  Rather, the Veteran contends that these disabilities are due to wear-and-tear, with no specific injury, from activities during service in Iraq.  As discussed below, however, he is not credible to the extent that he contends he had persistent or recurrent symptoms in the back or knees during his period of honorable service,  or prior to his second deployment to Iraq in 2007, when compared with the other evidence of record.  There is no indication that a current disability may be related to service, and the evidence is sufficient to decide these claims; therefore, a VA medical opinion is not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006)

In sum, VA satisfied its duties to inform and assist, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  No additional notice or assistance would be reasonably likely to aid in substantiating the claims decided herein.  The Veteran has had ample opportunity to participate in the adjudication, and no prejudice has been alleged or shown due to any possible notice defects.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Service connection will be granted for a disability, even if it is first diagnosed after service, where consideration of all of the pertinent lay and medical evidence shows that the current disability was incurred or aggravated by disease or injury during honorable active service.  38 U.S.C.A. §§ 101, 1110, 1113(b); 38 C.F.R. §§ 3.12, 3.303(a), 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, and/or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran received a Combat Action Badge (CAB), which shows that he engaged in combat with the enemy.  See DD Form 214.  To the extent that he has reported injury, observable symptoms, or stressors related to such combat activity; which are consistent with the circumstances, conditions, or hardships of that service; and if there is no clear and convincing evidence to the contrary; then the Veteran's lay testimony alone will be sufficient to establish the reported injury, symptoms, or stressors during such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d) & (f).

It is unclear if the Veteran's CAB was from his first or second period of service.  Although the Veteran reported during the January 2011 VA examination that he received the award for his 2007 deployment, the available service personnel records do not specify when or for what actions the award was received.  The Veteran's enlisted record brief indicates that he had several periods of "[Overseas]/Deployment Combat Duty": from 1999 to 2000 and 2003 to 2004, and then from October 2004 to October 2005 (a deployment to Iraq), and from January 2007 to September 2007 (another deployment to Iraq) during his period of service deemed dishonorable.  Similarly, the Veteran indicated in his November 2012 substantive appeal (VA Form 9) that he served in combat during both his first and second periods of service.  

If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Back and Knees

During the May 2013 hearing and the February 2011 VA general medical examination, the Veteran denied any specific injury to the low back or knees during service.  Rather, he asserts that his current disabilities are due to general wear-and-tear from kicking in doors and wearing heavy gear during his Iraq deployments.

The February 2011 VA examiner diagnosed sprain or strain of the low back and both knees based on the Veteran's reported symptoms, objective testing, and negative x-rays at that time.  The Veteran has not reported any prior treatment or x-rays.  As such, there is no diagnosed arthritis of the back or knees.

To the extent that the Veteran contends that he injured his back and knees from kicking in doors and wearing heavy gear during his first deployment to Iraq, as noted above, it is unclear whether he received the CAB or engaged in combat with the enemy during his honorable period of service prior to March 24, 2006.  Nevertheless, the Board will consider the combat presumption for this decision.

The Veteran reported during the February 2011 VA examination that his back pain onset in 2004 and that his knee pain onset in 2005.  The other available evidence, however, contradicts these assertions.  Rather, the Veteran reported being in "excellent" health in a June 2004 evaluation.  In his October 2005 post-deployment evaluation related to his first deployment to Iraq, he expressly denied any swollen, stiff, or painful joints; back pain; and muscle aches.  During his November 2007 evaluation relating to his second deployment to Iraq, however, the Veteran reported having symptoms of back pain and muscle aches "now" and that had developed "during" this deployment, although he still denied swollen, stiff, or painful joints.

The service records are more probative and have greater weight than the Veteran's assertions for the purposes of this appeal regarding the timing of his back and knee symptoms because the service records were contemporaneous to the alleged onset of symptoms and were made prior to his claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony).  As such, the Veteran is not credible to the extent that he contends that he had symptoms in the back or knees prior to his 2007 deployment, or as a result of his deployment to Iraq from 2004 to 2005.  

In other words, the service records are clear and convincing and rebut the sufficiency of any lay evidence of symptoms or disability during any time that the Veteran may have engaged in combat with the enemy during his period of honorable service.  38 C.F.R. § 3.304(d).

Having rejected the Veteran's assertions of back and knee symptoms beginning prior to his 2007 deployment, there is no competent evidence indicating that the currently diagnosed low back and bilateral knee sprain or strain may be related to his honorable period of service through March 24, 2006.  The Veteran is not competent to provide an opinion in this regard, especially given the lack of persistent and recurrent symptoms, due to the complex nature of the knees and back and his lack of medical expertise.  See Jandreau, 492 F.3d at 1376-77.  

The Veteran testified in 2013 that "they" had told him his back and knee disabilities were due to kicking in doors and wearing heavy gear while deployed, and he is competent to report what medical providers told him about his condition.  Id.  The Veteran did not specify who "they" were or which deployment was referenced, but he has not identified any treatment for the back or knees during or after service.  

The only documented complaint of back or muscle problems was during his 2007 post-deployment evaluation, in contrast to the Veteran's express denial of any such problems in the 2005 post-deployment evaluation.  As such, to the extent that the Veteran was referring to the service provider who conducted the 2007 post-deployment evaluation, it is reasonable to infer that such medical professional was linking the development of disability to activities during that deployment.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)).

There is no competent evidence linking the current back or bilateral knee disabilities to the Veteran's period of honorable service through March 24, 2006, to include through persistent and recurrent symptoms after in-service injury.  

Therefore, the preponderance of the evidence is against service connection for the currently diagnosed sprain or strain of the back and knees, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 C.F.R. §§ 3.102, 3.303.

Sleep Apnea 

The Veteran has denied any treatment or diagnosis of sleep apnea, to include through a sleep study, and there is no indication of sleep apnea during service.  Rather, his representative acknowledged during the 2013 Board hearing that the Veteran's sleep problems may be related to his PTSD, for which service connection is being granted herein.  As there is no current disability, service connection must be denied.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Pseudofolliculitis Barbae (PFB)

The February 2011 VA examiner diagnosed PFB on the face and neck, shown by objective findings and reported history.  The Veteran has provided competent evidence of persistent and recurrent symptoms of such disability since 2001, stating that he was issued a shaving profile at that time.  Jandreau, 492 F.3d at 1376-77.  

Although the service records do not include any such shaving profile, there is no evidence to contradict his reports of observable symptoms that began during his period of honorable service (as opposed to the back and knees).  Further, PFB is a condition that is easily observable by a layperson.  Id.  There is no medical evidence indicating that the condition is not related to the period of honorable service.  

Therefore, resolving doubt in the Veteran's favor, the elements for service connection are met for PFB based on his lay reports.  38 C.F.R. §§ 3.102, 3.303(a).

PTSD

The January 2011 VA mental health examiner diagnosed PTSD and major depressive disorder, and stated that the depression was a result of untreated PTSD.  The examiner opined that the Veteran's current PTSD was directly related to his wartime experiences and fear of hostile military or terrorist activity.

In an August 2011 addendum, the VA examiner specified that the Veteran's PTSD was not related to fear of in-service hostile military or terrorist activity during his initial deployment to Iraq from 2004 to 2005, without regard to the confirmed combat stressor related to his second deployment in Iraq in 2007.  The examiner reasoned that the Veteran had stated that this first tour in Iraq was not traumatic.  This appears to have been based on the Veteran's statement during the January 2011 VA examination itself, in which he primarily described experiences related to his 2007 deployment and indicated that his symptoms of being withdrawn, avoidance behaviors, arousal symptoms, nightmares and intrusive recollections began in 2007.  The Veteran indicated that he had two consecutive deployments to Iraq, and that he witnessed frequent deaths and was subjected to frequent sniper, booby trap, small arms, mortar, and improvised explosive device (IED) attacks during both deployments, but that they were more frequent during the second deployment.  The examiner stated that the DD Form 214 and 2008 post-deployment questionnaire supported his report of traumatic events and PTSD symptoms.  

The examiner does not, however, appear to have considered the other evidence regarding the nature and timing of the Veteran's symptoms and traumatic experiences related to his first period of service in offering this opinion.  

The Veteran reported in his August 2011 stressor statement (VA Form 21-0781) that, during his deployment to Iraq from 2004 to 2005, he witnessed destruction from explosions by terrorists and wounded soldiers, that convoys he participated in to deliver supplies were frequently struck by IEDs, and that there were frequent explosions of mortar rounds at night.  He stated that he was afraid of losing his life and had difficulty sleeping, and that he still has difficulty sleeping and nightmares.  

Similarly, an October 2005 service treatment record for demobilization shows that the Veteran reported that he had seen "coalition" sounded, killed, or dead during this deployment, and that he had engaged in direct combat or discharged his weapon.  He also reported feeling that he was in great danger of being killed during that first deployment, as well as having nightmares and intrusive thoughts.  The Veteran summarized his health as "good" at that time, as opposed to in a June 2004 pre-deployment examination, when he reported his health as "excellent." 

Service records confirm that the Veteran was in Mosul, Iraq, in July 2005.  His reported stressors of booby traps and attacks by snipers, small arms, mortars, and IEDs are consistent with the type, character, and location of such service.  

As noted above, it is unclear if the Veteran received his CAB for his first deployment in Iraq, so as to trigger the combat presumption, although there is some indication that he engaged in combat with the enemy during that deployment.  See 38 C.F.R. § 3.304(d) & (f)(2).  Furthermore, where PTSD has been related to a stressor that is related to a fear of hostile military or terrorist activity that is consistent with the types, places, and circumstances of the Veteran's service, then the lay testimony will be sufficient to establish the stressor.  38 C.F.R. § 3.304(f)(3).

The August 2011 VA addendum opinion is inadequate because it did not consider all pertinent evidence, including the competent and consistent reports by the Veteran during service and in his August 2011 stressor form regarding having traumatic experiences and related symptoms after his initial Iraq deployment.  

Nevertheless, the examiner appeared to indicate that, if the Veteran did have traumatic experiences and symptoms during his first deployment, then his current PTSD would be related to that deployment, to include stressors related to a fear of hostile military or terrorist activity, without regard for his experiences in 2007.

Accordingly, resolving doubt in the Veteran's favor, his current  PTSD has been linked to symptoms that began after traumatic experiences, to include fear of hostile military or terrorist activity, during his first deployment to Iraq from 2004 to 2005.  Service connection is warranted for PTSD.  38 C.F.R. §§ 3.102, 3.304(f).


ORDER

Service connection for a low back disability is denied. 

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for sleep apnea is denied.

Service connection for pseudofolliculitis barbae is granted.

Service connection for is PTSD is granted.


REMAND

Blood pressure readings in the currently available service records do not meet VA's definition of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Nevertheless, in a January 2004 service record, the Veteran indicated "yes" that he was on medication for hypertension or various other conditions, without further clarification.  The Veteran reported during the January 2011 VA general examination that his hypertension began in 2005.  He testified during the May 2013 hearing that hypertension was diagnosed in 2008, but he also stated that he was hospitalized this condition after returning from Iraq in 2005, while stationed at Fort Lewis, Washington.  The Veteran otherwise identified treatment for hypertension in April 2008.  An April 2008 record showed a request for echocardiogram due to "[hypertension] inpatient" and other factors, with no further explanation.  Dental records indicate a reported diagnosis of hypertension in April 2008.

The evidence of record is insufficient to establish a relationship between the Veteran's currently diagnosed hypertension and his period of honorable service through March 24, 2006.  Any inpatient or hospitalization records may be held separately from other service records, and they may help substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide the necessary release for VA to obtain any outstanding inpatient or hospitalization records his concerning hypertension.  Request copies of any inpatient or hospitalization records from Fort Lewis, Washington, particularly from October 2005 (after the Veteran's return from his first deployment in Iraq) through March 24, 2006.  Also, if the Veteran identifies non-military records and provides a sufficient release, request such records.  

All requests and responses, and all records received, must be associated with the claims file.  The Veteran should be notified and allowed an opportunity to provide the missing records if any identified records cannot be obtained.

2.  Thereafter, if and only if additional medical records are received and the date of onset of hypertension is unclear, forward the entire claims file to the February 2011 VA examiner (or another appropriate individual if that examiner is unavailable) for an addendum opinion regarding the etiology of the disability.  

The examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the current hypertension had its onset during or was a result of the Veteran's service through March 24, 2006; or manifested to a compensable degree within one year after March 24, 2006 (or by March 24, 2007).  (The subsequent period of active duty has been determined to be dishonorable).  Reasons must be provided for any opinions offered.

3.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


